In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 19‐1747
TYQUAN STEWART,
                                                  Plaintiff‐Appellant,
                                  v.

PARKVIEW HOSPITAL, et al.,
                                               Defendants‐Appellees.
                      ____________________

          Appeal from the United States District Court for the
          Northern District of Indiana, Fort Wayne Division.
         No. 1:17‐cv‐346 — Theresa L. Springmann, Chief Judge.
                      ____________________

    SUBMITTED AUGUST 29, 2019* — DECIDED OCTOBER 22, 2019
                  ____________________

   Before WOOD, Chief Judge, SCUDDER, and ST. EVE, Circuit
Judges.
    SCUDDER, Circuit Judge. Tyquan Stewart sustained serious
injuries upon crashing his car while driving under the

*We have agreed to decide the case without oral argument because the
briefs and record adequately present the facts and legal arguments, and
oral argument would not significantly aid the court. Fed. R. App. P.
34(a)(2)(C).
2                                                   No. 19‐1747

influence. An emergency room doctor treated Stewart and in
doing so ordered a blood draw, which confirmed that he had
been drinking. The police requested and received the blood‐
test results from the hospital’s medical staff. Stewart later
sued both officers for violating the Fourth Amendment by ob‐
taining his test results without a warrant and the hospital’s
medical staff for violating the Health Insurance Portability
and Accountability Act by disclosing the results. The district
court entered summary judgment for the defendants. We af‐
firm.
                                I
    Stewart does not remember the time he spent in the hos‐
pital and indeed says that he was unconscious. His treating
physician, however, said that upon arriving in the emergency
room, Stewart relayed that he had been drinking and lost con‐
trol of his car. He also signed a form consenting to treatment.
As part of determining the proper course of treatment, the
doctor ordered a blood draw.
    Suspecting that alcohol contributed to the crash, the police
asked the medical staff for Stewart’s blood‐test results. An In‐
diana statute requires medical staff who test a person’s blood
“for diagnostic purposes” to “disclose the results of the test to
a law enforcement officer who requests the … results as a part
of a criminal investigation” regardless of whether the person
has “consented to or otherwise authorized their release.” Ind.
Code § 9‐30‐6‐6(a) (2016). The test results showed that Stewart
was intoxicated, and the nurses shared that information with
the police. The officers then arrested Stewart and Indiana
prosecutors later charged him with the state‐law misde‐
meanor of operating a vehicle while intoxicated. Stewart
pleaded guilty.
No. 19‐1747                                                    3

    Invoking 42 U.S.C. § 1983, Stewart sued the police officers,
doctor, nurses, and their employers in federal court. He ac‐
cused the hospital’s medical staff of violating the Health In‐
surance Portability and Accountability Act, or HIPAA, by dis‐
closing medical information (his blood‐test results) to the po‐
lice without his consent. He also alleged that the police offic‐
ers and their employer, the City of Fort Wayne, violated his
Fourth Amendment rights by obtaining those results without
a warrant. He added claims under Indiana law for negligence,
infliction of emotional distress, battery, and invasion of pri‐
vacy. In granting the defendants’ motions for summary judg‐
ment, the district court concluded that Stewart’s federal
claims failed as a matter of law, and that he had not brought
forth enough evidence to allow a jury to decide any state‐law
claim in his favor.
   Stewart now appeals.
                               II
   We begin with Stewart’s statutory claim under HIPAA.
The district court concluded that the statute provides no pri‐
vate right of action and accordingly entered judgment for the
medical defendants on that basis. We agree.
    HIPAA prohibits the disclosure of medical records with‐
out the patient’s consent. See 42 U.S.C. §§ 1320d–1 to d–7. But
nowhere does the statute expressly create a private right of
action to enforce this substantive prohibition. So the question
becomes whether Congress nonetheless intended to allow
private enforcement and the award of a private remedy.
See Ziglar v. Abbasi, 137 S. Ct. 1843, 1855–56 (2017).
    Although we have not addressed the issue in a preceden‐
tial decision, all other circuits to have considered the question
4                                                    No. 19‐1747

have concluded that HIPAA does not confer individual en‐
forcement rights—express or implied. See Acara v. Banks, 470
F.3d 569, 570–72 (5th Cir. 2006); Dodd v. Jones, 623 F.3d 563,
569 (8th Cir. 2010); Seaton v. Mayberg, 610 F.3d 530, 533 (9th
Cir. 2010); Wilkerson v. Shinseki, 606 F.3d 1256, 1267 n.4 (10th
Cir. 2010). Those courts have reasoned that Congress, by del‐
egating enforcement authority to the Secretary of Health and
Human Services, did not intend for HIPAA to include or cre‐
ate a private remedy. See 42 U.S.C. §§ 1320d–3, –5. Under the
Supreme Court’s decision in Alexander v. Sandoval, Congress’s
choices about enforcement authority have consequences:
“The express provision of one method of enforcing a substan‐
tive rule suggests that Congress intended to preclude others.”
532 U.S. 275, 290 (2001).
    HIPAA’s focus on the conduct of those with access to med‐
ical information—as opposed to the rights of individual pa‐
tients—also weighs against finding an implied private right
of action. See id. at 289. By prohibiting the disclosure of sensi‐
tive information, the statute imposes obligations on medical
professionals charged with protecting the information with‐
out conferring individual privacy rights. See Acara, 470 F.3d
at 571 (interpreting 42 U.S.C. §§ 1320d–1, –5, –6, and employ‐
ing similar reasoning).
    Seeing no reason to chart a different course, we now hold
that HIPAA confers no private right of action. Medical pro‐
fessionals, including those who treated Stewart, are bound by
the statute’s disclosure prohibitions and confidentiality re‐
quirements. But Congress left enforcement for violations to
the Department of Health and Human Services, not to private
plaintiffs.
No. 19‐1747                                                   5

                              III
    We turn next to Stewart’s Fourth Amendment claim. The
district court entered summary judgment for the defendant
police officers on the basis that they were entitled to judgment
as a matter of law because they obtained the blood‐test results
under the Indiana statute. The defendants urge us to affirm
on that basis or on the grounds of qualified immunity. Agree‐
ing that the district court committed no error, we choose the
latter course.
    Police officers enjoy immunity from liability for conduct
that “does not violate clearly established statutory or consti‐
tutional rights of which a reasonable person would have
known.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (quoting
White v. Pauly, 137 S. Ct. 548, 551 (2017)). For the law to be
clearly established, it must be “beyond debate.” Ashcroft v. al‐
Kidd, 563 U.S. 731, 741 (2011). Qualified immunity, the Su‐
preme Court has emphasized, “protects ‘all but the plainly in‐
competent or those who knowingly violate the law.’” Werner
v. Wall, 836 F.3d 751, 762 (7th Cir. 2016) (quoting Mullenix
v. Luna, 136 S. Ct. 305, 308 (2015)).
    Like the district court, we have identified no case law es‐
tablishing that an officer’s receipt of blood‐test results from
medical personnel offends the Fourth Amendment. Those
cases that do address the question point in the other direction.
In 1966 the Supreme Court recognized that the exigent‐cir‐
cumstances exception to the Fourth Amendment permitted
police officers to order a warrantless blood draw from a con‐
scious driver involved in an accident. See Schmerber v. Califor‐
nia, 384 U.S. 757, 758–59, 766–72 (1966). Earlier this year, the
Court reinforced and extended this same point, holding that,
despite reductions in the time needed to obtain a warrant,
6                                                   No. 19‐1747

warrantless blood draws from unconscious drivers involved
in car accidents do not offend with the Fourth Amendment.
See Mitchell v. Wisconsin, 139 S. Ct. 2525, 2533–34, 2537–39
(2019).
    Against the backdrop of Schmerber and Mitchell, we cannot
say “beyond any debate” that the police officers’ actions here
were unconstitutional. Ashcroft, 563 U.S. at 741. Accepting
Stewart’s account that he was unconscious at the time of the
blood draw, the officers had no reason to believe the Fourth
Amendment barred the police from seeking the results of a
blood test that a doctor ordered for medical purposes from a
driver after a collision. In these circumstances, Stewart cannot
establish that the officers violated a right clearly established
under the Fourth Amendment, and qualified immunity ap‐
plies. Id.; see also Wilson v. Layne, 526 U.S. 603, 615–18 (1999)
(holding that officers’ conduct was reasonable where they fol‐
lowed a common police practice and no judicial opinions at
the time prohibited the conduct).
    Because Stewart makes no argument that the City had an
unconstitutional policy, practice, or custom, his claim against
the City for the police officers’ conduct likewise fails. See Mo‐
nell v. Dep’t of Soc. Servs., 436 U.S. 658, 694–95 (1978).
                               IV
    We owe a brief word in closing to the district court’s entry
of judgment for the defendants on Stewart’s state‐law claims.
While purporting to disagree with that ruling, Stewart does
not refer us to any evidence in the summary judgment record
calling the district court’s conclusions into question. He there‐
fore has waived any challenge to the court’s rejection of those
No. 19‐1747                                                  7

claims. See FED. R. APP. P. 28(a)(8)(A); CTL ex rel. Trebatoski
v. Ashland Sch. Dist., 743 F.3d 524, 527 n.3 (7th Cir. 2014).
   For these reasons, we AFFIRM.